DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2022 has been considered by the examiner.

Status of the Claims
The response and amendment filed 10/17/2022 is acknowledged.
Claims 1-2, 5-6, and 9-12 are pending.
Claims 9-12 are new. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Response to Arguments

Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
The declaration presents the adhesive base composition of Shiobara in combination with 21% indomethacin or 21% methylphenidate, each with and without calcium silicate (Table B). The declaration reports none of Shiobara’s SIS based adhesive base formulations show cold flow irrespective of melting point and amounts of drug. 
In the Remarks filed 10/12/2022, pg. 5, Applicant has argued the declaration shows cold flow is not a general problem common to any adhesive base but a problem unique to acrylic based adhesive base compositions containing a drug having a low melting point at a high amount. Applicant has argued the inventors were the first to recognize this problem and that such problem can be solved by the use of calcium silicate. 
In the Remarks filed 10/12/2022, pg. 6, Applicant has argued a person skilled in the art formulating methylphenidate using an SIS based copolymer of Shiobara would not have been faced with cold flow. Applicant has argued that if the skilled artisan selected an acrylic based adhesive as suggested in Nakanami, the skilled artisan would be faced with the problem of cold flow. Applicant has argued calcium silicates are only known to be able to control the release rate of the drug (Shiobara), therefore the skilled artisan would not have been motivated to use calcium silicate to solve the cold flow problem. 
These arguments are unpersuasive. 
The declaration under 37 CFR 1.132 filed 10/17/2022 by Dr. Michinaka is insufficient to overcome the rejection of claims 1-2 and 5-6 based upon Sapino, US 6096760 in view of Shiobara, US 5204119 and Nakanami, WO 2013047410 A1; or the rejection of claims 5-6 based upon Sapino, US 6096760 in view of Shiobara, US 5204119 and Nakanami, WO 2013047410 A1 as applied to claims 1-2 and 5-6 above and further in view of Beste, WO 9622084 A2 as set forth in the last Office action because:  
There is only a single concentration for the drug in examples (21%). Therefore, a variety of drug concentrations have not been shown in the declaration. This does not clearly support a finding that cold flow does not occur irrespective of the amount of the drug. 
The claimed invention is not limited to the recited drugs in the amount reported in the examples of the declaration. Thus, the evidence presented is not commensurate in scope with the claimed invention. See MPEP § 716.
In response to Applicant’s argument that calcium silicate was only known to be able to control the release rate of the drug (Shiobara), it is noted that Beste clearly teaches cold flow was a known problem when the amount of drug and optional excipients is sufficient to impair the cold flow properties of the polymer adhesive due to the plasticizing effect of the drug/excipient on the adhesive polymer (Beste, e.g., claims 1 and 6). Beste clearly teaches solving this problem by the addition of a sorbent material which absorbs the drug/excipient in an amount sufficient to maintain cold flow properties of the adhesive at an acceptable level (Beste, e.g., claims 1 and 6). Shiobara clearly teaches calcium silicate is used in the formulation because calcium silicate absorbs the drug, promotes dissolution of drugs, and is useful for providing control over the release and percutaneous absorbability of the drug (Shiobara, e.g., c1:44-54). Consequently, even if a particular formulation, such as those shown in the declaration do not exhibit cold flow problems, the skilled artisan still would have been motivated to formulate transdermal systems comprising a polymer adhesive drug reservoir with calcium silicate before the effective filing date for control over release and absorbability of the drug from the formulation. Further, since calcium silicate was known as useful for absorbing quantities of the drug, the skilled artisan would have understood from Shiobara and Beste that calcium silicate was likely effective for formulations exhibiting cold flow since Beste teaches mineral absorbents solve cold flow issues when higher drug concentrations are desired in polymeric adhesive transdermal systems including those based on acrylate polymers. 
In response to Applicant’s argument that Beste does not mention acrylic based adhesives, it is noted that Beste teaches the technique for acrylic based adhesive (Beste, e.g., Example 1: DUROTACK polymethacrylate 2287, an uncrosslinked acrylate). 
In response to Applicant’s argument that cold flow is not a general problem common to any adhesive base: it is noted that Beste suggests cold flow was a known problem encountered with acrylate, silicone, styrene butadiene, and polyisobutylene, where cold flow was dependent on the concentration of the drug and optional excipients. The declaration does not show a sufficient breadth of polymer adhesives, drugs and drug concentrations to conclude cold flow was not a general problem common to any adhesive base.
In response to Applicant’s argument that the inventors were the first to recognize cold flow as a problem unique to acrylic based adhesive base compositions containing a drug having a low melting point at a high amount, it is noted that Beste suggests cold flow was a problem depending on the concentration of drug and optional excipients. In addition, JP 2017178799 A (cited on Applicant’s IDS dated 10/17/2022 notes cold flow was a known problem with acrylic adhesive bases in transdermal systems. See ‘799, e.g., Abstract, 0005, claim 1. 
Consequently, based on the prior art of record, one skilled in the art understood cold flow was a known problem for acrylate polymeric adhesives and directly correlated to drug concentration and concentration of optional excipients in the adhesive layer before the effective filing date of the presently claimed invention.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sapino, US 6096760 in view of Shiobara, US 5204119 and Nakanami, WO 2013047410 A1.
Sapino teaches methylphenidate free base having a melting point of 41-42oC (Sapino, e.g., c3:example). Sapino teaches the free base of methylphenidate is more suitable for transdermal delivery since methylphenidate hydrochloride is not readily absorbed through the skin (Sapino, e.g., c1:20-24). Sapino teaches a transdermal patch comprising methylphenidate having a melting point in the claimed range (Sapino, e.g., claim 6).
Sapino does not expressly teach the patch containing a backing layer and an adhesive layer, wherein the adhesive layer contains methylphenidate in an amount of 15-35 mass% based on the total amount of adhesive layer, an acrylic based adhesive base, and calcium silicate.
Shiobara teaches external preparations comprising calcium silicate where calcium silicate controls the release rate and improves percutaneous absorbability of a drug (Shiobara, e.g., Abstract). Shiobara teaches the formulation in a unit dosage form, e.g., a patch (Shiobara, e.g., c3:7-10). Shiobara teaches mixing drug and calcium silicate with adhesive base and spreading the mixture on a sheet (Shiobara, e.g., c3:32-36). Shiobara teaches the adhesive base may be polyacrylic resin (Shiobara, e.g., c3:20-27). Shiobara teaches the amount of calcium silicate will generally be effective in the range of from 10-90% by weight (Shiobara, e.g., claim 6). Applicable to claim 2: Shiobara exemplifies formulations containing 3% calcium silicate based on the mass of the adhesive formulation (Shiobara, e.g., example 2). This is a clearly disclosed value within the range recited in claim 2. Further, the amount of calcium silicate in the formulation will vary depending on the desired release and absorbability of the drug to be controlled (Shiobara, e.g., c3:48-52). Applicable to claims 3-4: Shiobara exemplifies formulations containing 21% drug (Shiobara, e.g. example 2). This is a clearly disclosed value within the range recited in claim 3. Because Shiobara teaches a formulation containing a drug in an amount of 21%, Shiobara appears to teach a drug which need to be contained at a high concentration in the adhesive base. Applicable to claims 5-6: Shiobara teaches mixing drug and calcium silicate with adhesive base and spreading the mixture on a sheet (Shiobara, e.g., c3:32-36). This appears to be a method of preparation having the recited steps of mixing an adhesive base and calcium silicate to form an adhesive layer, and laminating the adhesive layer and a backing layer, since the sheet corresponds to a backing layer and the adhesive mixture is spread on the sheet. With respect to the amount of drug, Shiobara exemplifies formulations comprising 21 parts by weight drug in combination with 78 parts by weight adhesive base and 1 part by weight calcium silicate (Shiobara, e.g., example 1). 
Shiobara does not exemplify a combination of acrylic based adhesive base with calcium silicate with drug. Shiobara exemplifies formulations containing SIS copolymer as adhesive base (Shiobara, e.g., example 1). However, Shiobara clearly suggests the adhesive base may include polyacrylic resins and/or polyacrylic ester resins in addition to, or as an alternative to styrene-isoprene-styrene copolymers (Shiobara, e.g., c3:20-27). 
Further, as evident from Nakanami, there was a suggestion in the art which would have prompted one skilled in the art to select acrylic acid resin adhesives over the SIS adhesive exemplified in Shiobara. 
Nakanami teaches similar transdermal delivery systems comprising an adhesive layer drug reservoir, i.e., the drug is located in the adhesive layer. See Nakanami, e.g., Abstract. Nakanami similarly teaches SIS and acrylate adhesives were known and used in transdermal delivery systems (Nakanami, e.g., pg. 6:¶ 4). Nakanami teaches acrylic adhesive bases offer better adhesion to skin and less skin irritation relative to SIS adhesive bases. See Nakanami, e.g., pg. 9:2nd ¶ after table, wherein comparative examples 2 and 3 showed poor adhesion and comparative example 2 shows skin irritation as evident from the noted skin erythema on the skin to which the patch was applied.
Applicable to claims 5-6: Nakanami teaches methods for preparing a patch including mixing the drug with the adhesive base and applying the mixture to liner or support Nakanami, e.g., pg. 6, ¶ 1).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a patch containing methylphenidate having a melting point of 41-42oC as claimed in Sapino using formulation techniques known from Shiobara and Nakanami with a reasonable expectation of success. The skilled artisan would have been motivated to formulate a patch as claimed by Sapino using calcium silicate in amounts suggested by Shiobara to simplify formulation and take advantage of the release control. The skilled artisan would have further been motivated to select an acrylic based adhesive based on the teachings of Nakanami with a reasonable expectation of success. This modification may be viewed as the substitution of one known adhesive base (acrylic) for another known adhesive base (SIS). The cited prior art also shows there was a suggestion to make this modification since Nakanami clearly teaches acrylic based adhesives were expected to provide the formulation with superior adhesion to skin and reduced skin irritation. The skilled artisan would have had a reasonable expectation of success since Shiobara clearly indicates acrylic based adhesives may be used in their formulations containing calcium silicate. 
Applicable to claim 5: The references are silent to the cold flow properties of the patch. However, since the combined teachings of Sapino, Shiobara, and Nakanami, clearly teach the combination of acrylate-based adhesive with calcium silicate and methylphenidate with a melting point in the claimed range in amounts similar to those claimed, the suppression of cold flow appears to be a latent property of the cited prior art. 
Accordingly, the subject matter of claims 1-2, 5-6, and 9-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sapino, US 6096760 in view of Shiobara, US 5204119 and Nakanami, WO 2013047410 A1 as applied to claims 1-2, 5-6, and 9-12 above and further in view of Beste, WO 9622084 A2.
The teachings of Sapino, Shiobara, and Nakanami enumerated above apply here. 
The references are silent to the cold flow properties of the patch. However, as evident from Beste, the problem of unacceptable cold flow properties in transdermal patches was known before the filing date of the presently claimed invention. 
Further, Beste teaches drugs which are liquid at room temperature, i.e., have a melting point in the claimed range are capable of plasticizing the adhesive to a degree which impair the cold flow properties of the adhesive when present in the adhesive layer (Beste, e.g., Abstract, claims, pg. 6:14-35). Beste teaches cold flow properties are maintained by adding sorptive materials to the adhesive layer that absorb the drug causing the cold flow problem (Beste, e.g., pg. 3:15-27).  Thus, even if Shiobara is silent to the effect of absorbing the drug on calcium silicate with respect to the cold flow properties one skilled in the art understood the technique of Shiobara was effective to maintain cold flow properties of the adhesive layer containing the drug. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a patch containing methylphenidate having a melting point of 41-42oC as claimed in Sapino using formulation techniques known from Shiobara and Nakanami with a reasonable expectation of successfully suppressing cold flow as taught by Beste. The skilled artisan would have been motivated to formulate a patch as claimed by Sapino using calcium silicate in amounts suggested by Shiobara to simplify formulation and take advantage of the release control offered by absorbing the drug on calcium silicate. The skilled artisan would have further been motivated to select an acrylic based adhesive based on the teachings of Nakanami with a reasonable expectation of success. This modification may be viewed as the substitution of one known adhesive base (acrylic) for another known adhesive base (SIS). The cited prior art also shows there was a suggestion to make this modification since Nakanami clearly teaches acrylic based adhesives were expected to provide the formulation with superior adhesion to skin and reduced skin irritation. The skilled artisan would have had a reasonable expectation of success since Shiobara clearly indicates acrylic based adhesives may be used in their formulations containing calcium silicate.  Since the cold flow properties of the adhesive drug matrix was contingent upon variables including the nature of the drug, amount of drug in the adhesive matrix and the nature of the pressure sensitive adhesive, one skilled in the art would have been further motivated to optimize the cold flow properties of the adhesive matrix using the technique of absorbing the drug on calcium silicate as suggested in Shiobara with a reasonable expectation of success since Beste teaches the same technique maintains acceptable cold flow properties in transdermal systems. 
Accordingly, the subject matter of claims and 5-6 and 11-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615      

/SUSAN T TRAN/Primary Examiner, Art Unit 1615